Case 1:19-cv-23821-CMA Document 1 Entered on FLSD Docket 09/12/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                   Case No. 1:19-cv-23821-XXXX


 BLAS RAMON AQUINO,

        Plaintiff,

 vs.

 MASTEC, INC., and MASTEC NORTH
 AMERICA, INC.

        Defendants.
                                                /

                                            COMPLAINT

        Plaintiff Blas Ramon Aquino (“Aquino”) hereby sues Defendants MasTec, Inc.

 (“MasTec”), and MasTec North America, Inc. (“MNA”), and alleges as follows:

                                  JURISDICTION AND VENUE

        1.      Pursuant to 28 U.S.C. § 1331, the Court has original jurisdiction over Aquino’s

 claim arising under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”).

        2.      The Court may exercise supplemental jurisdiction over Aquino’s state law claims

 pursuant to 28 U.S.C. § 1367(a) because these claims are so related to the claims within the Court’s

 original jurisdiction that they form part of the same case or controversy.

        3.      Pursuant to 28 U.S.C. § 1391(b), venue lies in Miami-Dade County because a

 substantial part of the events giving rise to these claims occurred within this District.

                                           THE PARTIES

        4.      At all times material hereto, Aquino was a resident of Miami-Dade County, Florida.

                                                    1
Case 1:19-cv-23821-CMA Document 1 Entered on FLSD Docket 09/12/2019 Page 2 of 9



         5.       MasTec and MNA are Florida Profit Corporations doing business in Florida, have

 offices in Florida, and maintain agents in Florida.

         6.       MasTec and MNA have interrelated operations, share common management, have

 centralized control of labor relations and have common ownership or financial control. Thus,

 MasTec and MNA are an integrated enterprise or employer as a matter of law. Each Defendant is

 a covered enterprise as a matter of law.

         7.       MasTec and MNA share employees, interchange employees or exercise common

 control over employees and work in the direct interest of one another. The related activities,

 performed through a unified operation and/or common control, are being done for a common

 business purpose. Thus, MasTec and MNA are joint employers as a matter of law.

         8.       All conditions precedent have been performed or were waived or excused.

                                        NATURE OF THE CASE

         9.           This is a case about the failure to pay overtime wages in violation of the FLSA.

         10.          MasTec and MNA employed Aquino, and his duties consisted primarily of

 installing home security systems for Defendants’ customers.

         11.          Aquino’s normal shift began when he arrived to his first job and ended when he

 left his last job.

         12.          From June 26, 2015, through December of 2017, Aquino worked on average

 approximately 60 hours per week, and sometimes worked more than 60 hours in a given week.

         13.          Supervisors, officers, and/or directors routinely instructed and even required

 employees to underreport the number of hours they worked.

         14.          From about June 26, 2015, through December of 2017, Aquino was paid on a

                                                      2
Case 1:19-cv-23821-CMA Document 1 Entered on FLSD Docket 09/12/2019 Page 3 of 9



 piece-meal basis.

        15.      MasTec and MNA failed to pay Aquino overtime pay for the hours he worked

 while on shift and in between jobs.

        16.      MasTec and MNA failed to pay Aquino for time spent at required training sessions

 and required personnel meetings.

               COUNT I – FLSA VIOLATION PURSUANT TO 29 U.S.C. § 216
                                 (Against MasTec)

        17.     Aquino incorporates paragraphs 1 through 16 as though fully set forth herein.

        18.     At all times material hereto, Aquino was a covered employee under the FLSA.

        19.     MasTec was at all times material hereto engaged in interstate commerce.

        20.     The FLSA applies to MasTec’s business activities and to Aquino’s work for

 MasTec in that both affected interstate commerce for the relevant time period.

        21.     MasTec operated, individually or collectively, as an organization which sold or

 marketed its services or goods to customers throughout the United States via the internet, solicited

 funds from sources outside Florida, accepted funds from sources outside of Florida, used

 telephonic transmissions and sent mail and e-mail over state lines to do business, or transmitted

 funds outside of Florida, or some combination thereof.

        22.     MasTec regularly employed two or more employees for the relevant time period

 who handled goods or materials that travelled through interstate commerce or used

 instrumentalities of interstate commerce.

        23.     MasTec, upon information and belief, had, individually or collectively, gross

 revenues which exceeded $500,000.00 for each of the past three (3) years and has otherwise

 engaged in interstate commerce.
                                                  3
Case 1:19-cv-23821-CMA Document 1 Entered on FLSD Docket 09/12/2019 Page 4 of 9



         24.    The services performed by Aquino affected interstate commerce.

         25.    Thus, MasTec was at all time material hereto an enterprise engaged in commerce

 or in the production of goods or services for commerce.

         26.    Aquino was a non-exempt employee of MasTec who worked in excess of forty (40)

 hours during one or more workweeks within the three (3) years of the filing of this lawsuit.

         27.    MasTec had notice of, or had actual knowledge of, all of the hours worked by

 Aquino, including any hours in excess of forty (40) per week.

         28.    MasTec failed to pay Aquino at the appropriate overtime rate for hours worked in

 excess of forty (40) per week in violation of 29 U.S.C. §§ 201-219.

         29.    MasTec’s violations of the FLSA were willful in that it knew that it was violating

 the FLSA. Alternatively, MasTec acted in reckless disregard as to whether it was violating the

 FLSA.

         30.    Aquino is entitled to liquidated damages.

         31.    Aquino suffered damages as a result of MasTec’s violations.

         32.    Aquino has retained the undersigned law firm to represent him in this action and is

 obligated to pay a reasonable fee and costs.

         WHEREFORE Plaintiff Blas Ramon Aquino respectfully requests that the Court enter a

 judgment decreeing that Defendant MasTec, Inc., willfully or intentionally violated the FLSA,

 enjoining its violations of the FLSA, and awarding actual damages for unpaid overtime, liquidated

 damages, interest, attorneys’ fees and costs pursuant to 29 U.S.C. § 216, and any additional relief

 deemed appropriate.

                             COUNT II – UNJUST ENRICHMENT
                                     (Against MasTec)

                                                 4
Case 1:19-cv-23821-CMA Document 1 Entered on FLSD Docket 09/12/2019 Page 5 of 9



        33.      Aquino incorporates paragraphs 1 through 16 as though fully set forth herein.

        34.      Aquino pleads this Count in the alternative.

        35.      Aquino conferred a benefit upon MasTec, including, but not limited to, working in

 excess of forty (40) hours per week.

        36.      MasTec had knowledge of, and voluntarily accepted, Aquino’s services and the

 benefit conferred by Aquino.

        37.      MasTec knew that they should have paid Aquino 1.5 times his normal rate of pay

 for hours worked in excess of 40 hours.

        38.      MasTec was unjustly enriched by not paying Aquino all compensation to which he

 was entitled.

        WHEREFORE Plaintiff Blas Ramon Aquino respectfully requests that the Court enter a

 judgment in his favor awarding damages, interest, and any additional relief deemed appropriate by

 the Court.

                                COUNT III – QUANTUM MERUIT
                                      (Against MasTec)

        39.      Aquino incorporates paragraphs 1 through 16 as though fully set forth herein.

        40.      Aquino pleads this Count in the alternative.

        41.      MasTec acquiesced in the provision of services by Aquino.

        42.      MasTec was aware that Aquino expected to be compensated.

        43.      MasTec failed to compensate Aquino and was unjustly enriched thereby.

        WHEREFORE Plaintiff Blas Ramon Aquino respectfully requests that the Court enter a

 judgment in his favor awarding damages, interest, and any additional relief deemed appropriate by

 the Court.


                                                  5
Case 1:19-cv-23821-CMA Document 1 Entered on FLSD Docket 09/12/2019 Page 6 of 9



              COUNT IV – FLSA VIOLATION PURSUANT TO 29 U.S.C. § 216
                                  (Against MNA)

        44.     Aquino incorporates paragraphs 1 through 16 as though fully set forth herein.

        45.     At all times material hereto, Aquino was a covered employee under the FLSA.

        46.     MNA was at all times material hereto engaged in interstate commerce.

        47.     The FLSA applies to MNA’s business activities and to Aquino’s work for MNA in

 that both affected interstate commerce for the relevant time period.

        48.     MNA operated, individually or collectively, as an organization which sold or

 marketed its services or goods to customers throughout the United States via the internet, solicited

 funds from sources outside Florida, accepted funds from sources outside of Florida, used

 telephonic transmissions and sent mail and e-mail over state lines to do business, or transmitted

 funds outside of Florida, or some combination thereof.

        49.     MNA regularly employed two or more employees for the relevant time period who

 handled goods or materials that travelled through interstate commerce or used instrumentalities of

 interstate commerce.

        50.     MNA, upon information and belief, had, individually or collectively, gross

 revenues which exceeded $500,000.00 for each of the past three (3) years and have otherwise

 engaged in interstate commerce.

        51.     The services performed by Aquino affected interstate commerce.

        52.     Thus, MNA was at all time material hereto an enterprise engaged in commerce or

 in the production of goods or services for commerce.

        53.     Aquino was a non-exempt employee of MNA who worked in excess of forty (40)

 hours during one or more workweeks within the three (3) years of the filing of this lawsuit.

                                                  6
Case 1:19-cv-23821-CMA Document 1 Entered on FLSD Docket 09/12/2019 Page 7 of 9



        54.     MNA had notice of, or had actual knowledge of, all of the hours worked by Aquino,

 including any hours in excess of forty (40) per week.

        55.     MNA failed to pay Aquino at the appropriate overtime rate for hours worked in

 excess of forty (40) per week in violation of 29 U.S.C. §§ 201-219.

        56.     MNA’s violations of the FLSA were willful in that it knew that it was violating the

 FLSA. Alternatively, MNA acted in reckless disregard as to whether it was violating the FLSA.

        57.     Aquino is entitled to liquidated damages.

        58.     Aquino suffered damages as a result of MNA’s violations.

        59.     Aquino has retained the undersigned law firm to represent him in this action and is

 obligated to pay a reasonable fee and costs.

        WHEREFORE Plaintiff Blas Ramon Aquino respectfully requests that the Court enter a

 judgment decreeing that Defendant MasTec North America, Inc., willfully or intentionally violated

 the FLSA, enjoining its violations of the FLSA, and awarding actual damages for unpaid overtime,

 liquidated damages, interest, attorneys’ fees and costs pursuant to 29 U.S.C. § 216, and any

 additional relief deemed appropriate.

                             COUNT V – UNJUST ENRICHMENT
                                     (Against MNA)

        60.     Aquino incorporates paragraphs 1 through 16 as though fully set forth herein.

        61.     Aquino pleads this Count in the alternative.

        62.     Aquino conferred a benefit upon MNA, including, but not limited to, working in

 excess of forty (40) hours per week.

        63.     MNA had knowledge of, and voluntarily accepted, Aquino’s services and the

 benefit conferred by Aquino.

                                                 7
Case 1:19-cv-23821-CMA Document 1 Entered on FLSD Docket 09/12/2019 Page 8 of 9



        64.      MNA knew that it should have paid Aquino 1.5 times his normal rate of pay for

 hours worked in excess of 40 hours.

        65.      MNA was unjustly enriched by not paying Aquino all compensation to which he

 was entitled.

        WHEREFORE Plaintiff Blas Ramon Aquino respectfully requests that the Court enter a

 judgment in his favor awarding damages, interest, and any additional relief deemed appropriate by

 the Court.

                               COUNT VI – QUANTUM MERUIT
                                      (Against MNA)

        66.      Aquino incorporates paragraphs 1 through 16 as though fully set forth herein.

        67.      Aquino pleads this Count in the alternative.

        68.      MNA acquiesced in the provision of services by Aquino.

        69.      MNA was aware that Aquino expected to be compensated.

        70.      MNA failed to compensate Aquino and was unjustly enriched thereby.

        WHEREFORE Plaintiff Blas Ramon Aquino respectfully requests that the Court enter a

 judgment in his favor awarding damages, interest, and any additional relief deemed appropriate by

 the Court.

                                  DEMAND FOR JURY TRIAL

       Plaintiff Blas Ramon Aquino hereby demands a trial by jury on all issues so triable.

                                               Respectfully submitted,

                                               By: /s/ Alejandro F. Garcia
                                                   Alejandro F. Garcia, Esq.
                                                   Florida Bar No. 98505
                                                   agarcia@rgmlawfirm.com
                                                   service@rgmlawfirm.com
                                                   RAMHOFER GARCIA & MOORE, PLLC

                                                  8
Case 1:19-cv-23821-CMA Document 1 Entered on FLSD Docket 09/12/2019 Page 9 of 9



                                       11900 Biscayne Blvd.
                                       Suite 742
                                       North Miami, FL 33181
                                       Telephone: (305) 481-9733
                                       Facsimile: (954) 697-0341
                                       Attorneys for Plaintiff




                                       9
